In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00072-CR

______________________________



CHARLES CLAUDE CARLTON, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 248th Judicial District Court

Harris County, Texas

Trial Court No. 868140







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Charles Claude Carlton appeals from his conviction for robbery.  He was convicted in three
separate cases of aggravated robbery, robbery, and aggravated robbery.  Those causes were
consolidated for trial, have been appealed separately, and have been consolidated for purposes of
briefing.
	Since the briefs and arguments raised therein are identical in each appeal, for the reasons
stated in Charles Claude Carlton v. State, No. 06-02-00071-CR, we likewise find we lack
jurisdiction to consider the merits of Carlton's point of error.
	The appeal is dismissed for want of jurisdiction.





							Ben Z. Grant	
							Justice

Date Submitted:	October 9, 2002
Date Decided:		October 10, 2002

Do Not Publish